Citation Nr: 1222528	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-22 581	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for post operative residuals of a lumbosacral laminectomy, due to a herniated nucleus pulposus (HNP).  

2.  Entitlement to an initial compensable rating for radiculopathy of the right lower extremity.  

3.  Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from November 1983 to November 1992 and from September 2001 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part granted service connection for post operative residuals of a lumbosacral laminectomy, due to HNP, which was assigned an initial 10 percent rating; and granted service connection for patellofemoral syndrome of the left knee, which was assigned an initial noncompensable rating, all effective June 22, 2006 (date of receipt of claim).   

The August 2007 rating decision also granted service connection for residuals of an injury of the left 4th finger which was assigned an initial noncompensable rating.  This issue was addressed in the April 2009 Statement of the Case (SOC).  However, in the May 2009 Substantive Appeal (VA Form 9), the Veteran specifically limited his appeal to the issues listed on the title page.  See May 2009 VA Form 9, Box 9B.  Consequently, an appeal has not been perfected as to this matter.  

A February 2011 RO rating decision granted service connection for a surgical scar and for radiculopathy of the right lower extremity, both due to the service-connected lumbosacral laminectomy for HNP, and each was assigned an initial noncompensable disability rating.  At the Travel Board hearing, it was clarified that the appeal included the matter of entitlement to a compensable rating for radiculopathy of the right lower extremity, due to the service-connected lumbosacral laminectomy for HNP.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (instructing the rater to separately rate any associated objective abnormalities under the appropriate diagnostic code).

During this appeal, in August 2006, the Veteran clarified that he was not claiming service connection for any disability due to exposure to asbestos and that he was withdrawing his claim for service connection for disability due to inservice radiation exposure.  

Also, in the May 2009 Substantive Appeal (VA Form 9), the Veteran made reference to his service-connected disabilities contributing to his being obese and to his having developed hypertension and erectile dysfunction.  However, it is not clear whether he is claiming service connection for these disorders.  Therefore, the Board does not have jurisdiction over these matters and they are referred to the RO for clarification.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his August 2011 hearing, the Veteran testified that as to his low back, prior to his surgery he had been pretty active at home but now if any heavy lifting or household chores were required he asked his two daughter to help.  Pages 2 and 3 of the transcript.  At work as a correctional supervisor, his low back prevented him from prolonged standing.  To relieve low back pain he would take Tylenol or sit.  Page 3.  He was bothered by low back pain which radiated down his right leg to his right foot.  If he stood for a long time he would have radicular pain and for relief he either lifted the right leg or sat down.  If at home, for relief of radicular pain he would either lie with a pillow between his legs or in a manner with his upper torso slightly bent.  Page 4.  

The Veteran testified that because of his left knee disability he was unable to run or perform strenuous aerobic activities, so he tried to walk.  From time to time while walking his left knee would lock, and sometimes when at work it would lock when going up or down stairs.  Pages 4 and 5.  Because of his low back and left knee disabilities he had gained weight and now weighed 230 pounds which also impeded his ability to run.  He received treatment from his private physician for his low back and left knee.  Page 6.  He had not submitted records from his private physician but would obtain them.  Page 7.  The Veteran was to be given 30 days to obtain those records.  And, he was requested to consider waiving initial RO consideration of such evidence.  Page 8.  

Subsequently, the Veteran submitted additional evidence relating to his low back, right lower extremity, and left knee.  The Board finds this evidence pertinent to the Veteran's claims.  Since the Veteran has not waived RO consideration of the evidence, due process requires that the claims be remanded.  38 C.F.R. § 20.1304 (2011).  

The record reflects that the last VA examination was conducted in 2009, over two years ago.  Given the amount of time since that examination and the Veteran's testimony of increased severity of disability since that time, the Board finds that contemporaneous VA examination is necessary to ascertain the current severity of the Veteran's service-connected disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPCGPREC 11-95 (1995) (remand is not required merely because of the passage of time when an adequate exam report was performed, unless the severity has since increased); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination(s) for the purpose of determining the nature and severity of his service-connected low back disorder, radiculopathy of the right lower extremity and left knee disability.  The claims folder contents should be made available to the examiner for review.  

Following examination and review of the claims folder, the examiner(s) is requested to provide the following findings:
      
      a) describe all orthopedic manifestations of service-connected thoracolumbar spine disability which includes opinion as to the extent, if any, of functional loss of use of the thoracolumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; 
      
      b) describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should evaluate the impairment related to service-connected right lower extremity radiculopathy and describe whether such impairment is considered slight, moderate, moderately severe or severe in degree;

      c) provide the Veteran's range of motion findings in extension and flexion of the left knee;
      
      d) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the left knee joint?  If feasible the examiner should portray any additional functional limitation of the left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file; and

   e) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the left knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree.

The examiner(s) must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report(s). 

2.  Then readjudicate the claims in light of the additional evidence obtained since the last Supplemental Statement of the Case (SSOC) was issued in February 2011.  If the benefits sought are not granted to the Veteran's satisfaction, send the Veteran and his representative an SSOC and give them time an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

